UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1493


JAMES M. SINGER,

                Plaintiff - Appellant,

          v.

MARTIN LEVIN,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cv-00066-FPS-JES)


Submitted:   October 9, 2015                 Decided:   November 25, 2015


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Singer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James     M.      Singer   appeals       the     district   court’s       order

accepting     the     recommendation      of    the     magistrate     judge     and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          See Singer v. Levin, No. 5:13-cv-00066-

FPS-JES (N.D. W. Va. Aug. 4, 2014).                 We grant leave to proceed

in forma pauperis.         We dispense with oral argument because the

facts   and   legal     contentions     are    adequately    presented      in   the

materials     before    this    court   and    argument    would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                         2